Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C 121:

Claims 1-19: drawn to runtime processor including logic to executing user application using the allocated physical configurable units and memory from a pool of reconfigurable data flow resources to the virtual data flow resources configured based on the received configuration files for user applications.

Claims 22-26: drawn to runtime processor including logic to interface to the plurality of reconfigurable devices, transfer resources, storage resources, controlling execution of plurality of application graphs based on the configuration file comprising configuration for application graphs, topologies of subarrays of configurable units, resource requests, storage resources required to satisfy data and control dependencies of the application graphs, and executing the configuration files using the subarrays of configurable units allocated based on the topologies, and allocated transfer/storage resources based on the resource requests to the application graph.  

Claims 27-28: Claim 27 is drawn to runtime processor configured to receive configuration file and device driver including logic to allocate resources and load and execute the user applications and claim 28 is drawn to the device driver executing in the kernel space configured to present plurality of circuit as a single virtual integrated circuit to user application and controlling the execution the user application in the user space.

The inventions are distinct, each from the other because of following reasons:
Inventions in Group I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and not obvious variants, and if it is shown that at least one subcombiantion is separately usable. In the instant case, as described above, invention in Group I has separate utility such as executing user application by the logic included in the runtime processor, while invention in Group II has separate utility such as present an interface and controlling execution of plurality of application graph based on topologies of subarrays of configurable units, data and control dependencies, while invention in  group III has separate utility such as runtime processor only receiving the configuration while the execution of the application is controlled by logic included in the device driver (claim 27) and in claim 28 the device driver executing in the kernelspace configured to present integrated circuit as a single virtual circuit to user applications and control execution of the user applications across the integrated circuits in the user space. See MPEP §806.05(d). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I is directed to executing user application using the allocated physical configurable units and memory from a pool of reconfigurable data flow resources to the virtual data flow resources configured based on the received configuration files for user applications, while Group II is directed to present an interface and executing application graphs based on topologies of subarray of configurable units and data/control dependencies and Group III is directed to device driver in the kernel space for presenting integrated circuit as a single virtual circuit and control execution of the application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195